Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 30, 2021 has been entered.
Claims 1, 3, 5-7, 10, 12-21, and 24-28 are pending in the application. Claim 3 has been amended. Claims 21 and 26 are withdrawn from further consideration as being drawn to a nonelected invention. Claims 1, 3, 5-7, 10, 12-20, 24-25, 27, and 28 will presently be examined to the extent they read on the elected subject matter of record. 
Information Disclosure Statement
Receipt of Information Disclosure Statement filed July 30, 2021 is acknowledged.
Status of the Claims
The rejection of claims 3, 8, and 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to Applicant’s amendment to claim 3 and cancellation of claims 8 and 11.
The rejection of claim 9 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn due to cancellation of claim 9.
The rejection of claims 1, 3, 5-20, 24-25, and 27-28 under 35 U.S.C. 103(a) as being unpatentable over Baur et al. (US 2008/0045415) is maintained. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 

Claims 1, 3, 5-7, 10, 12-20, 24-25, and 27-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Baur et al. (US 2008/0045415). 
Applicant’s Invention
Applicant claims an adjuvant composition comprising a) at least one sulfated polyalkylene glycol, wherein the sulfated polyalkylene glycol consists of a polyalkylene glycol moiety and one or more sulfate groups, wherein the alkylene oxide units of the polyalkylene glycol moiety are selected from the group consisting of ethylene oxide units and propylene oxide units, has a degree of polymerization of from 5 to 40, b) water, and c) a least one electrolyte dissociated into ions selected from the group consisting of water soluble herbicide salts. Applicant claims the adjuvant composition further comprising at least one water-insoluble active ingredient d). Applicant claims a method for improving plant wettability by a reduction in dynamic surface tension comprising the step of applying at least one adjuvant composition as claimed in claim 1 to the plant. 

Determination of the scope of the content of the prior art
(MPEP 2141.01)

Baur et al. teach liquid aqueous agrochemical preparations, such as active crop protectant ingredients and/or fertilizers, comprising (a) one or more water-soluble or partially water-soluble agrochemicals, preferably active crop protectant ingredients and/or fertilizers, (active ingredients of type (a)), (b) one or more water-insoluble or largely water-insoluble agrochemicals, preferably active crop protectant ingredients 1-C4-alkyleneoxy units, which group contains an ethyleneoxy group terminally esterified with the sulfate group, (d) if desired, anionic, nonionic, cationic and/or zwitterionic surfactants, (e) if desired, water and (f) if desired, other customary formulation auxiliaries (page 1, paragraphs 9-14). Baur et al. teach the formulations, containing defoamer, are suitable preferably for active ingredients of type (a) from the group of the salt-like (salt-containing) water-soluble active ingredients such as glufosinate (salts), glyphosate (salts), and paraquat and the like, especially glufosinate-ammonium (claims 1, 11, 13, 14, 15, component c, ammonium salts of organic anions) (page 1, paragraph 15; page 2, paragraphs 27-28). Baur et al. teach the formulations may further also comprise active ingredients of type (b), which are largely insoluble in water, examples being herbicides from the group of the diphenyl ethers such as oxyfluorfen, carbamates, thiocarbamates (claims 10, 13, 27, at least one water-insoluble active ingredient d) (page 2, paragraph 18). Baur et al. teach for component (c) preference is given to (poly)alkyleneoxy groups containing terminally a 1,2-ethyleneoxy group esterified with the sulfate group, i.e. the last alkyleneoxy unit in the polyalkyleneoxy group, which carries the sulfate group, is preferably an EO unit (page 3, paragraph 35). Particularly preferred components (c) are (C1-C9)alkyl (poly)ethylene glycol ether sulfates having 1 to 20 EO, preferably 1 to 10 EO (claims 1, 3, component a) (page 3, paragraph 36). 
Baur et al. teach the component (e) comprises water (claim 1, component b) (page 6, paragraph 238). Baur et al. teach as component (f), the preparation comprises 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)

	Baur et al. do not specifically disclose a method for improving plant wettability by a reduction in dynamic surface tension. 

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Baur et al. and use the adjuvant composition in a method of improving plant wettability by a reduction in dynamic surface tension. Baur et al. teach in the case of foliar application of urea (0.1 to 2% in the spray liquor) to leaves of monocotyledonous crop plants and to dicotyledonous crop, the rate of foliar uptake was increased within a number of days by a factor of at least two in the presence of 0.05 to 1% of one of the alkyl ether sulfates. The method, currently claimed, that improves plant wettability by a reduction in dynamic surface tension is the same method taught by Baur et al., the application of the formulations to plants. As such, following the prior art teaching that if the same composition taught in the art is used in the same method, application of the composition to plants, one of ordinary skill in the art would expect to obtain a result that necessarily flows with the intended purpose and properties, i.e., improved plant wettability by reduction in dynamic surface tension, without evidence to the contrary. 
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references. 
Response to Arguments
Applicant's arguments filed July 30, 2021 have been fully considered but they are not persuasive. Applicant argues that the prior art does not teach, disclose, or suggest an adjuvant composition, comprising a) at least one sulfated polyalkylene glycol, wherein the sulfated polyalkylene glycol consists of polyalkylene glycol moiety and one or more sulfate groups, wherein the alkylene oxide units of the polyalkylene glycol moiety are selected from the group consisting of ethylene oxide units and propylene oxide units has a degree of polymerization of from 5 to 40, b) water and c) at least one electrolyte dissociated into ions selected from the group consisting of water soluble herbicide salt. In response to Applicant’s argument, Baur et al. teach active crop protectant ingredients and/or fertilizers, comprising (a) one or more water-soluble or partially water-soluble agrochemicals, preferably active crop protectant ingredients and/or fertilizers, (active ingredients of type (a)), (b) one or more water-insoluble or largely water-insoluble agrochemicals, preferably active crop protectant ingredients and/or fertilizers, (active ingredients of type (b)), (c) alkyl ether sulfates having 1 to 9 carbon atoms in the alkyl chain and 1 to 20 alkyleneoxy units in the ether moiety, preferably having a (poly)alkyleneoxy group with 1 to 20 identical or different C1-C4-alkyleneoxy units, which group contains an ethyleneoxy group terminally esterified with the sulfate group, (d) if desired, anionic, nonionic, cationic and/or zwitterionic surfactants, (e) if desired, water and (f) if desired, other customary formulation auxiliaries. Baur et al. also teach the (poly)alkyleneoxy group may contain identical or different alkyleneoxy units from example 1,2-ethyleneoxy and 1,2-propyleneoxy. Baur et al. also teach anionic surfactants comprise fatty alcohols having 10-24 carbon atoms with 0-60 EO and 1-20 PO in the form of ether sulfates. Based on this teaching it would have been obvious to one of ordinary skill in the art that the (poly)alkyleneoxy group contains EO and/or PO groups, which reads on component a) of the instant invention. Therefore, it would have been obvious to one of ordinary skill in the art that the composition taught by Baur et al. is an obvious variant of the instantly claimed invention. 
Applicant further argues that the objective of Baur is to provide low foam formulations, especially for glufosinate, which formulations have a good storage stability and uniform and high biological activity. Applicant argues that instant claimed embodiments are aimed at providing adjuvant compositions for aqueous systems with high content of electrolytes, which have an improved storage stability and a low dynamic surface tension and thus represent a good wetting agent for plants. In response to Applicant’s argument, independent claim 1 and those dependent on claim 1 are directed to a composition. Since the claims are directed to a product, the improved storage stability, low dynamic surface tension and good wetting agent for plants are the intended use or purpose of the composition. 
Baur et al. teach liquid aqueous agrochemical preparations, such as active crop protectant ingredients and/or fertilizers, comprising (a) one or more water-soluble or partially water-soluble agrochemicals, preferably active crop protectant ingredients and/or fertilizers, (active ingredients of type (a)), (b) one or more water-insoluble or largely water-insoluble agrochemicals, preferably active crop protectant ingredients and/or fertilizers, (active ingredients of type (b)), (c) alkyl ether sulfates having 1 to 9 carbon atoms in the alkyl chain and 1 to 20 alkyleneoxy units in the ether moiety, preferably having a (poly)alkyleneoxy group with 1 to 20 identical or different C1-C4-alkyleneoxy units, which group contains an ethyleneoxy group terminally esterified with the sulfate group, (d) if desired, anionic, nonionic, cationic and/or zwitterionic surfactants, (e) if desired, water and (f) if desired, other customary formulation auxiliaries. Baur et al. teach for component (c) preference is given to (poly)alkyleneoxy groups containing terminally a 1,2-ethyleneoxy group esterified with the sulfate group, i.e. the last alkyleneoxy unit in the polyalkyleneoxy group, which carries the sulfate group, is preferably an EO unit. Particularly preferred components (c) are (C1-C9)alkyl (poly)ethylene glycol ether sulfates having 1 to 20 EO, preferably 1 to 10 EO. The reason or motivation to modify a reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. While there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention.
Applicant argues in contrast to the alkyl ether sulfates employed by Baur, the present sulfates are characterized by a terminal hydroxyl group, wherein the formula is shown in paragraphs [0021]-[0022]. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., terminal hydroxyl group or the formula shown in paragraphs [0021]-[0022] of the Published Application) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Component a) of the instant invention is directed to: at least one sulfated polyalkylene glycol, wherein the sulfated polyalkylene glycol consists of a polyalkylene glycol moiety and one or more sulfate groups, wherein the alkylene oxide units of the polyalkylene glycol moiety are selected from the group consisting of ethylene oxide units and propylene oxide units, has a degree of polymerization of from 5 to 40. There is no indication or recitation that the sulfated polyalkylene glycol has a terminal hydroxyl group. As such, component c) taught by Baur et al. read on the sulfated polyalkylene glycol, as currently claimed. 
Response to Declaration
The declaration under 37 CFR 1.132 filed July 30, 2021, is insufficient to overcome the rejection set forth in the Office action because: the data is not commensurate is scope with the claimed invention. Evidence of nonobviousness must be commensurate in scope with that of the claimed subject matter. Declarant indicates that the results of the data show that Emulsogen® PF20S at the lowest concentration (0.1 g/l) causes a comparable reduction in dynamic surface tension as the better of the two reference substances at a 30-fold higher concentration. In response to Declarant’s assertion, the claims are drawn to an adjuvant composition comprising a) at least one sulfated polyalkylene glycol, wherein the sulfated polyalkylene glycol consists of a polyalkylene glycol moiety and one or more sulfate groups, wherein the alkylene oxide units of the polyalkylene glycol moiety are selected from the group consisting of ethylene oxide units and propylene oxide units, has a degree of polymerization of from 5 to 40, b) water, and c) a least one electrolyte dissociated into ions selected from the group consisting of water soluble herbicide salts. The data presented in the Declaration only tests the surface tension of component a) compared to the sulfated polyalkylene glycol of Baur et al. However, the compositions claimed have two more components b) water and c) at least one electrolyte dissociated into ions selected from the group consisting of water soluble herbicide salts. It cannot be determined if the addition of b) water and c) at least one electrolyte dissociated into ions selected from the group consisting of water soluble herbicide salts to the sulfated polyalkylene glycol will provide the same purported unexpected surface tension. 
In addition, as noted in the previous Final Office Action, Emulsogen® PF20S is only one species of at least sulfated one polyalkylene glycol, as currently claimed. It cannot be determined if all sulfated polyalkylene glycols, known and unknown, as currently claimed, will provided the same purported unexpected surface tension as Emulsogen® PF20S. 
The examiner also reiterates the components representing the instantly claimed composition in Table 1 in the original specification are a) Emulsogen® PF20S (at least one sulfated polyalkylene glycol); b) water and c) glufosinate-ammonium (one electrolyte dissociated into ions). Glufosinate-ammonium is one species of the broadly claimed at least one electrolyte dissociated into ions component. This component can be an electrolyte. Based on Applicant’s argument, this component is an herbicide, however, that is not claimed in independent claim 1. It cannot be determined if all electrolytes that can be dissociated into ions that are water soluble herbicide salts will provide the same purported quick weed control and prolonged weed control, as demonstrated with a composition comprising glufosinate-ammonium, as the electrolyte, any and all sulfated polyalkylene glycol, and water. Likewise, Emulsogen® PF20S is only one species of at least sulfated one polyalkylene glycol. It cannot be determined if all sulfated polyalkylene glycol, known and unknown, as currently claimed, will provide the same purported quick weed control and prolonged weed control, as demonstrated with a composition comprising glufosinate-ammonium, as the electrolyte, and water. Also, in reviewing the data it does appear that the composition comprising glufosinate-ammonium, Emulsogen® PF20S, and water provides faster weed control than compositions comprising glufosinate-ammonium, Genapol® LRO and water at 5 days, however, when comprising compositions with the same application rate of 3.2 g/l at 8 days the composition comprising Genapol® LRO has better weed control. After 15 days, the composition comprising Emulsogen® PF20S has slightly better weed control. It also appears that the application rate has an effect on weed control. This data is not commensurate in scope with the claimed invention. 
Applicant has not established nonobvious evidence that is commensurate in scope with that of the claimed subject matter.  
None of the claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRIAE M HOLT/Examiner, Art Unit 1616

/JOHN PAK/Primary Examiner, Art Unit 1699